                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

ANGEL GARCIA-ESPARZA,

       Plaintiff,

v.                                                                     No. 18-cv-0078 MV/SMV

CITY OF AZTEC, SAN JUAN COUNTY,
JOE GONZALES, TY ATENCIO,
WILLIAM ANDERSON, FNU HARVEL,
FNU WEBB, FNU DOUGEANT, DESIREE LNU,
and TERESA LNU,

       Defendants.

                                  ORDER TO SHOW CAUSE

       THIS MATTER comes before the Court sua sponte in connection with Plaintiffs’ Civil

Rights Complaint [Doc. 4], which was filed on January 24, 2018. It appears that Plaintiff has

been released from custody without providing a new address, as required by D.N.M.LR-Civ. 83.6.

The state criminal docket reflects Plaintiff received a time-served sentence on April 17, 2019. See

Judgment and Order in case no. D-1116-CR-2018-0029. In addition, Plaintiff’s name does not

appear on the NMDOC Offender Search website, https://search.cd.nm.gov/index.html.               The

Court will require Plaintiff to notify the Clerk of his new address or show cause why this action

should not be dismissed without prejudice. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th

Cir. 1980) (“It is incumbent on litigants, even those proceeding pro se, to follow the federal rules

of procedure. The same is true of simple, nonburdensome local rules . . . .”) (citation omitted).

Failure to timely comply with this Order will result in dismissal of this action without prejudice.
       IT IS ORDERED that no later than June 7, 2019, Plaintiff notify the Clerk in writing of

his current address or show cause why this action should not be dismissed.

       IT IS FURTHER ORDERED that the Clerk of Court MAIL a copy of this order to

Plaintiff at his address of record and additionally MAIL a second copy to Plaintiff in care of his

sister, Paola E. Garcia at 1114 W. Aztec Blvd. #24 in Aztec, New Mexico 87410. See [Doc. 16].

       IT IS SO ORDERED.


                                                    ____________________________________
                                                    STEPHAN M. VIDMAR
                                                    United States Magistrate Judge




                                                2
